DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 5-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A method for detecting a valve leakage in a least one valve at a cylinder intake manifold or exhaust manifold of a vehicle engine, the method comprising: 
acquiring, while operating the vehicle engine at steady state operating conditions such that the engine speed and load are within normal operating ranges that cause the engine to be warmed up, a set of pressure data points indicative of the pressure in the cylinder intake manifold or exhaust manifold for crankshaft angular positions covering crankshaft angular rotation degrees such that each of the at least one valve has opened at least one time, wherein the set of pressure data points is sampled as a function of crankshaft angular positions covering 720 degrees; 
correlating the pressure data points with crankshaft angular positions in a range of 0-720 degrees; and 
determining at least one test value based on the set of pressure data points correlated with the crankshaft angular positions, the at least one test value reflecting a deviation of the set of pressure data points sampled as a function of crankshaft angular positions from a steady periodic pattern indicative of a manifold without leakage, 
wherein a valve leakage is detected based on a comparison of the at least one test value to a threshold value associated with the steady periodic pattern indicative of the manifold without leakage.

Claim 14 recites: 
A control unit for detecting a valve leakage in a least one valve at a cylinder intake manifold or exhaust manifold of a vehicle engine, the control unit being configured to: 
acquire, while the vehicle engine is operated at steady state operating conditions such that the engine speed and load are within normal operating ranges that cause the engine to be warmed up, a set of pressure data points indicative of the pressure in the cylinder intake manifold or exhaust manifold at crankshaft angular positions covering crankshaft angular rotation degrees such that each of the at least one valve has opened at least one time, 
wherein the set of pressure data points is sampled as a function of crankshaft angular positions covering 720 degrees; 
correlating the pressure data points with crankshaft angular positions in a range of 0-720 degrees; and 
determine at least one test value based on the set of pressure data points correlated with the crankshaft angular positions, the at least one test value reflecting a deviation of the set of pressure data points sampled as a function of crankshaft angular positions from a steady periodic pattern indicative of a manifold without leakage, 
wherein a valve leakage is detected based on a comparison of the at least one test value to a threshold value associated with the steady periodic pattern indicative of the manifold without leakage.

Claim 19 recites: 
A non-transitory computer readable medium comprising instructions stored in a memory and executed by a processor to carry out steps for detecting a valve leakage of a least one valve at a cylinder intake manifold or exhaust manifold of a vehicle engine, the steps comprising: 
determining at least one test value based on an acquired set of pressure data points correlated with crankshaft angular positions in a range of 0-720 degrees and acquired while operating the vehicle engine at steady state operating conditions such that the engine speed and load are within normal operating ranges that cause the engine to be warmed up, wherein the set of pressure data points are indicative of the pressure in the cylinder intake manifold or exhaust manifold at known crankshaft angle positions covering at least 720 degrees, the at least one test value reflecting a deviation of the set of pressure data points as a function of crankshaft angular positions from a steady periodic pattern indicative of a manifold without leakage; and detecting a valve leakage is based on relation between the at least one test value and a threshold value associated with the steady periodic pattern indicative of the manifold without leakage.

Melzig (U.S. 2014/0245823A1), Scourtes et al. (U.S. 5355713), Full et al. (U.S. 4291382), and Shrivastava et al. (U.S. 2019/0128203A1) are considered the closest prior art.  
Melzig discloses “A method for checking a function of an outlet valve of an internal combustion engine includes sensing an exhaust gas pressure in an exhaust section of the internal combustion engine. The sensed exhaust gas pressure is compared with a comparison value so as to provide a comparison result and the function of the outlet valve is evaluated as a function of the comparison result.” (Abstract).  However, Melzig does not explicitly teach acquiring the set of pressure data points and test value(s) as-claimed.  
Scourtes discloses methods and apparatus for testing engines, comprising acquiring intake manifold and/or exhaust manifold pressure values covering 720 crank angle degrees and correlating the acquired pressure values with crankshaft angular positions across the range of 0-720 crank angle degrees; however testing is done during steady state “motoring” (i.e. not during combustion of air/fuel according to normal engine speed/load operating conditions such that the engine is being warmed up.).  
Full et al. discloses a computer executed intake manifold pressure diagnostic test method that is performed under "hot test" conditions. Specifically, Col. 1 lines 1-18; Col. 2 lines 15-28; Col. 5 lines 52-56; Fig. 9 and lines 53-62; and Col. 3 lines 59-63 "In summary, the test engine under hot-test is operated under controlled load at selected engine speed profiles to permit the dynamic analysis of the engine base-line parameters and the engine diagnostic routines described hereinafter.".  However, Full does not explicitly teach acquiring the set of pressure data points and test value(s) as-claimed
Shrivastava discloses methods and apparatus for diagnosing intake/exhaust valve wear in an internal combustion engine.  Specifically, “As will be described below, by monitoring the pressure of the intake manifold 84 over operation of the engine 12, a decrease in pressure may be indicative of wear to the intake valve 72, thereby enabling oxidant 18 to continuously leak into and/or out of the combustion chamber 14 during operation.” (¶0030) And “As will be described below, wear in the exhaust valve 74 may be represented by higher exhaust manifold pressures or lower exhaust manifold temperatures.” (¶0031).  
However, the combination of cited prior art, whether considered separately or together fails to explicitly teach or suggest each and every limitation of the claim(s) as indicated above.
Dependent Claims 3-13, 16-27, 33-34 are allowable for at least the reason(s) presented above with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747